Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 08/23/2022.

Status of Claims
3.        Claims 1-3 are pending in this application.
           Claim 1 is currently amended.

Response to Arguments
4.        Regarding Applicant’s Argument (pages 4-7):
Applicant’s argument [Remarks] and amendments filed 08/23/2022 with respect to claim 1, have been considered and are persuasive.  

Examiner’s Statement of Reasons for Allowance
5.        Claims 1-3 are allowed.

6.        The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a paper feed tray which allows paper for image formation to be stored therein, the paper for image formation being of a plurality of predetermined regular sizes and a custom size that is set in advance by a user; a paper size setter which receives a setting of a paper size; a display which displays a predetermined setting screen; a communicator which receives a command from the user and image data from an external device; an image former which forms an image on the paper based on the image data; and a controller which controls the paper size setter, the display, the communicator, and the image former, wherein: when the paper size setter receives a setting of paper of the custom size, the controller determines whether the regular size that is substantially the same as the custom size is found; the display is made to display, when the regular size being substantially the same is found, a setting screen for making a setting of which of the custom size and the regular size being substantially the same is to be prioritized, and the paper size setter receives a preference setting selected by the user, and when the communicator receives an image formation command, the controller controls the image former based on the setting of the paper size and the preference setting, and causes an image to be formed on the paper of the selected size; and the paper size setter receives a setting of paper of the custom size to the selected paper feed tray when the regular size being substantially the same is not found, and when the communicator receives an image formation command, the controller controls the image former based on the setting of the custom size and causes an image to be formed on the paper of the selected paper feed tray.” along with all the other limitations as required by independent claim 1.

7.	It follows that claims 2 and 3 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677